Per Curiam. Appellants, Robert Rockett and Terrick Nooner, by their attorney Joe Kelly Hardin, have filed a motion for a Rule on the Clerk. The motion contends that the record in their trial was not timely filed, and the appellants should not be prejudiced, whether it was caused by clerical error or negligence of the appellants’ attorney. Their attorney does not admit fault or error in the delay of filing the record, and we deny the motion.  It is an attorney’s duty to file the record on time. In this case the record was late because an order of extension was not entered before the period for filing the record had expired. See Ark. R. App. P. 5. If the attorney will concede by affidavit that it was his fault that the record was not filed on time, or if other good cause is shown, then the motion will be granted. Harkness v. State, 264 Ark. 561, 572 S.W.2d 835 (1978). Mr. Hardin is given 30 days from issuance of this order to respond. If no response is received within that time, the motion will be granted and a copy of an order granting the motion will be forwarded to the Professional Conduct Committee.